 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    PAMOGAS OLIVER CALIX,                              Case No. 2:21-cv-00570-GMN-NJK
12                       Petitioner,                     ORDER
13            v.
14    B. THOMPSON,
15                       Respondent.
16

17           This is a habeas corpus matter under 28 U.S.C. § 2241. Petitioner is a prisoner in the

18   custody of the Bureau of Prisons. He seeks release from prison under the First Step Act. 18

19   U.S.C. § 3582(c). The court dismisses the petition.

20           Petitioner has filed his request in an incorrect action. He needs to seek release under the

21   First Step Act in his criminal action, United States v. Pamogas, Case No. 2:18-cr-00284-JCM-

22   VCF. 18 U.S.C. § 3582(c).

23           Petitioner also alleges that he deserves good-time credits. To the extent that he is

24   challenging the computation of his sentence independent of the First Step Act, he has filed his

25   petition in the incorrect court. Petitioner is in prison in Texas. He would need to file his petition

26   in the United States District Court for the district where he is in custody. 28 U.S.C. §§ 2241,

27   2243.

28
                                                        1
 1           Reasonable jurists would not find the court's conclusions to be debatable or wrong, and
 2   the court will not issue a certificate of appealability.
 3           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice. The
 4   clerk of the court is directed to enter judgment accordingly and to close this action.
 5           IT FURTHER IS ORDERED that a certificate of appealability will not issue.
 6           DATED: May 13, 2021
 7                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
 8                                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
